Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed April 14, 2022 is acknowledged.  Claims 14-19 drawn to the non-elected invention(s) have been canceled by Applicant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-4, 8, 11, 13, and 50-56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,108,039 to Saliga et al. (“Saliga”).
With respect to claim 1, Saliga discloses in Figs. 4 and 8 a system configured to detect noise causing interference with signals being monitored by an intraoperative neurophysiological monitoring (e.g., brainwave signal monitoring according to Col. 3 l. 62 to Col. 4 l. 9) system in electrical communication with a patient, wherein said noise is characterized by frequencies greater than 100 kHz (e.g., ESU is a typical source of high frequency (HF) interference > 100kHz, according to Col. 1 ll. 36-38), the system comprising: 
a first circuit (e.g., 18) comprising an isolated ground plane (e.g., shield 40 of 18 in Fig. 8 includes a conductive plate isolated via dielectric material from shield of DCM 20 in Fig. 8 to form a capacitive coupling according to Col. 11 ll. 43-49) electrically coupled, through the patient, to an electrosurgical unit (e.g., 68 in Fig. 8) in electrical communication with the patient; and 
a second circuit (e.g., 20) comprising a microcontroller (e.g., 54), a first signal processing path and a second signal processing path (e.g., Fig. 4 discloses several signal paths to 54 in 20), wherein at least a portion (e.g., shield of DCM 20 in Fig. 8) of the second circuit is positioned over the first circuit (e.g., shield 40 of 18 in Fig. 8) such that, during operation, a capacitance is formed between the first circuit and the second circuit (e.g., shield 40 of 18 in Fig. 8 includes a conductive plate isolated via electric material from shield of DCM 20 in Fig. 8 to form a capacitive coupling according to Col. 11 ll. 43-49) and wherein the system is configured to use at least one of the first signal processing path or the second signal processing path to detect said noise (e.g., Col. 9 ll. 1-14).  
With respect to claim 3, the microcontroller (e.g., 54 and ADC) in Fig. 8 of Saliga includes a first analog to digital converter (e.g., ADC) to receives signals from the first signal processing path.  
With respect to claim 4, the second signal processing path comprises a high pass filter (e.g., Col. 11 ll. 64-67 and Col. 12 ll. 16-18).  
With respect to claim 8, the first signal processing path comprises a rectifier circuit (e.g., Dz in Fig. 8) configured to rectify a filtered signal for direct current voltage.  
With respect to claim 11, the first signal processing path comprises a low pass filter (e.g., C5 is connected as a low pass filter to filter noise going into Dz) configured to remove said noise from direct current voltage.  
With respect to 13, the first signal processing path is configured to provide a direct current voltage (e.g., via rectifier Dz) with a threshold (e.g., threshold of Dz) to determine activity of the electrosurgical unit.  
With respect to claim 50, the first circuit (e.g., 18) is an isolated circuit, wherein the second circuit (e.g., 20) is a non-isolated circuit, and wherein signals from the first circuit and signals from the second circuit are capacitively coupled (e.g., via 38).  
With respect to claim 51, a high pass filter (e.g., Col. 11 ll. 64-67 and Col. 12 ll. 16-18) is configured to filter the coupled signals.  
With respect to claim 52, a rectifier circuit (e.g., Dz in Fig. 8) is configured to rectify the coupled signals from the first circuit and the second circuit.  
With respect to claim 53, the microcontroller (e.g., 54) is configured to sample the rectified signals (e.g., Dz) to detect a direct current value of the rectified signals.  
With respect to claim 54, the microcontroller (e.g., 54) is configured to compare the detected direct current value against a threshold value (e.g., Col. 9 ll. 5-10).  
With respect to claim 55, the microcontroller is configured to indicate (e.g., by performing additional filtering or denoising according to Col. 9 ll. 12-14) a detection of the noise based upon said comparison.  
With respect to claim 56, a delay circuit (e.g., R3 in Fig. 8 of Saliga is a resistor similar to 215 in Fig. 2A of the present application and is presumed to have the same property of a delay circuit; same structure, same property.) to delay the rectified signals (e.g., Dz in Fig. 8) is disclosed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Saliga.
With respect to claim 2, Saliga discloses in Figs. 4 and 8 that the portion (e.g., shield of DCM 20 in Fig. 8) of the second circuit (e.g., 20) comprises conductive plate (Col. 11 ll. 43-56).  Saliga fails to explicitly disclose that the conductive plate (e.g., the shield of DCM 20 in Fig. 8) is a copper pad.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that a conductive plate may be a copper plate; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the portion (e.g., conductive plate shield of DCM 20 in Fig. 8) of the second circuit (e.g., 20) using the notoriously well-known copper plate because the conductive plate shield of DCM 20 in Fig. 8 requires a specific implementation in fabrication and the notoriously well-known copper plate provides such a specific implementation.
With respect to claim 5, the microcontroller (e.g., 54) in Fig. 4 of Saliga samples and processes digital biosignal sample and a cross barrier voltage (Col. 10 ll. 1-3).  Saliga fails to explicitly disclose that the order of the transmission of the biosignal sample to 20 in Fig. 4 of Saliga after its analog to digital conversion may be changed in order.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that an order of transmission of an analog signal after its conversion to a digital signal may be reversed in order in order to achieve a same result; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to reverse the order of the transmission of the biosignal sample to 20 in Fig. 4 of Saliga after its analog to digital conversion because such a reverse was notoriously well-known and achieves the same result, wherein after the modification, the ADC will be placed within 20.  
With respect to claim 6, the first signal processing path comprises an N (e.g., 0, or 1 or more) pole high pass filter (e.g., Col. 11 ll. 64-67 and Col. 12 ll. 16-18) configured to remove unwanted low frequency signals below a predetermined threshold value and generate a filtered signal.  As to the feature that the low frequency signals comprise signals having a frequency of 100 kHz or less, such specific parameters in the high pass filer (e.g., Col. 11 ll. 64-67 and Col. 12 ll. 16-18) will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating the parameters are critical.  Absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed amounts, the determination of the optimum or workable range(s) given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan.  Please see MPEP §2144.05 [R-2](II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").  It is noted that the specification contains no disclosure of either the critical nature of the instant parameters or any unexpected results arising thereof.  Since applicant has not established the criticality of the specific parameters, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to use these values in the high pass filter (e.g., Col. 11 ll. 64-67 and Col. 12 ll. 16-18) of Saliga.
With respect to claim 7, Fig. 4 of Saliga fails to explicitly disclose that the first signal processing path (e.g., output of Dz) comprises a hardware gain circuit configured to apply a gain to a filtered signal (e.g., output of Dz).  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that an output may be amplified by a gain in order to obtain a desired amplification; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to amplify a filtered signal (e.g., output of Dz) in Fig. 8 of Saliga using the notoriously well-known gain amplifier because such a modification enables a desired amplification depending on different specifications of ADC in Fig. 8 of Saliga for example.
With respect to claims 9-10, the first signal processing path comprises a delay circuit (e.g., R3 in Fig. 8 of Saliga is a resistor similar to 215 in Fig. 2A of the present application and is presumed to have the same property of a delay circuit; same structure, same property.).  As to the feature that the delay circuit (e.g., R3 in Fig. 8 of Saliga) is configured to be charged or not charged by electrical signals having frequencies greater than 100 kHz, such specific parameters in the Fig. 8 circuit of Saliga will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating the parameters are critical.  Absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed amounts, the determination of the optimum or workable range(s) given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan.  Please see MPEP §2144.05 [R-2](II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").  It is noted that the specification contains no disclosure of either the critical nature of the instant parameters or any unexpected results arising thereof.  Since applicant has not established the criticality of the specific parameters, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to use these values in the Fig. 8 circuit of Saliga.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUNG KIM/
Primary Examiner, Art Unit 2842